DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/551,129, filed on August 15, 2017.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 01/28/2022 and 04/28/2022. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 includes the limitation “…the first light blocking part is arranged between a second surface opposite to a first surface as a light receiving surface of the photoelectric conversion unit and the charge holding unit, covers the second surface…”. It is not clear from this language where the first and second surfaces are arranged and how the first and second light blocking parts are related in reference to the surfaces. For purposes of art rejection, broadest reasonable interpretation will be exercised.

Claims 2 – 15 are rejected as being dependent on claim 1.

Claim 17 includes the limitation “…the second light blocking part is formed from a side of the light receiving surface, and surrounds a side surface of the photoelectric conversion unit…”. Does the light receiving surface here refer to the light receiving surface of the photoelectric conversion unit from earlier in the claim? If so, this does not appear to coincide with the specification as originally filed. Specifically figure 3 fails to show where second light blocking part 219B is formed from the light receiving surface of the photoelectric conversion unit. For purposes of art rejection, broadest reasonable interpretation will be exercised.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 6, 8 – 9 and 14 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP 2013-98446 (hereinafter Sony) in view of Japanese Patent Publication JP 2011-003860 (hereinafter Watanabe) in view of Masuda et al. (US 2017/0287960).
Regarding claim 1, Sony discloses a solid-state image sensing device comprising: a photoelectric conversion unit (32); a charge holding unit (35) configured to hold charges transferred from the photoelectric conversion unit; a first transfer transistor (Tr1) configured to transfer the charges from the photoelectric conversion unit to the charge holding unit; and a light blocking part (38) comprising a first light blocking part (38A) and a second light blocking part (38B), wherein the first light blocking part is arranged between a second surface opposite to a first surface as a light receiving surface of the photoelectric conversion unit and the charge holding unit, covers the second surface (covers the FD 35), and is formed with a first opening (fig. 2), the second light blocking part (38B) is formed from a side of the first surface (extends from 38A) (fig. 2; ¶25). Sony fails to explicitly disclose wherein the second light blocking portion surrounds a side surface of the photoelectric conversion unit. 
	In the same field of endeavor, Watanabe teaches a structure in which a light shielding section is disposed so as to enclose side faces of a photoelectric conversion unit (fig. 2, 13; ¶29, 60). In light of the teaching of Watanabe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Watanabe’s shield configuration in Sony’s system because an artisan of ordinarily skill would recognize that this would result in system with better noise suppression. The combination fails to explicitly disclose a cross section of the first light blocking part is tapered from a connection part with the second light blocking part towards the first opening.
	In the same field of endeavor, Masuda teaches solid-state imaging device wherein light blocking layer 61 has a tapered portion 62 that becomes thinner in the direction toward the apertural portion 61a (fig. 5; ¶46-47). In light of the teaching of Masuda, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to use Masuda’s teaching in Sony’s system because an artisan of ordinarily skill would recognize that this would result in restrained vignetting and increased photosensitivity.

Regarding claim 3, Sony in view of Watanabe in view of Masuda et al. disclose all of the aforementioned limitations of claim 1. Sony also teaches wherein a gate electrode (34) of the first transfer transistor comprises a first electrode part parallel to the first light blocking part (fig. 2; ¶21-22), and a second electrode part (vertical gate) that is perpendicular to the first light blocking part and extends from a side closer to the charge holding unit than to the first light blocking part towards the photoelectric conversion unit through the first opening (¶20-22: vertical gate of the first gate electrode 34 is formed by burying the inside of the trench formed from the surface 31 B side of the semiconductor substrate 31).

Regarding claim 4, Sony in view of Watanabe in view of Masuda et al. disclose all of the aforementioned limitations of claim 3. Sony also teaches further comprising a fourth light blocking part connected to the first light blocking part, at least a part of the fourth blocking part being arranged on the side closer to the charge holding unit than to the first light blocking part and at a different position from the second light blocking part in a direction parallel to the second surface (fig. 5A; ¶34: configuration in which an end section of a horizontal light shielding section is bent toward an analog memory).

Regarding claim 5, Sony in view of Watanabe in view of Masuda et al. disclose all of the aforementioned limitations of claim 3. Sony also teaches wherein the photoelectric conversion unit is formed on a first semiconductor substrate (31A) (fig.2), the charge holding unit is formed on a second semiconductor substrate (31B), the first transfer transistor is formed over the first semiconductor substrate and the second semiconductor substrate (fig. 2), and a joining interface between the first semiconductor substrate and the second semiconductor substrate is formed in a channel of the first transfer transistor (34) (fig. 2; ¶20-22: vertical gate of the first gate electrode 34 is formed by burying the inside of the trench formed from the surface 31 B side of the semiconductor substrate 31).

Regarding claim 6, Sony in view of Watanabe in view of Masuda et al. disclose all of the aforementioned limitations of claim 5. Sony also teaches wherein the joining interface is formed at a position closer to a drain end than to a source end of the first transfer transistor (¶25: the horizontal light shielding section 38A is formed as close as possible to the first floating dispersion region).

Regarding claim 8, Sony in view of Watanabe in view of Masuda et al. disclose all of the aforementioned limitations of claim 1. Sony also teaches wherein the photoelectric conversion unit comprises a protruded part that extends from the second surface towards a side closer to the charge holding unit than to the first light blocking part through the first opening (fig. 2: n-type semiconductor region 32B in the PD 32).

Regarding claim 9, Sony in view of Fan et al. in view of Watanabe disclose all of the aforementioned limitations of claim 8. Sony also teaches wherein the protruded part extends in a direction parallel to the second surface on the side closer to the charge holding unit than to the first light blocking part (fig. 2: n-type semiconductor region 32B in the PD 32).

Regarding claim 14, Sony in view of Watanabe in view of Masuda et al. disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose wherein a cross section of the first light blocking part is rounded at the first opening. However, the limitations in claim 14 do not define a patentable distinct invention over that in the combination since both the invention as a whole and the combination are directed to suppressing noise. The shape of the light shielding film presents no new or unexpected results. Therefore, to adjust the shape of the film would have been routine experimentation and optimization in the absence or criticality. 

Regarding claim 15, Sony in view of Watanabe in view of Masuda et al. disclose all of the aforementioned limitations of claim 11. Sony also teaches further comprising: a charge voltage conversion unit; and a second transfer transistor configured to transfer charges held in the charge holding unit to the charge voltage conversion unit, wherein the first light blocking part is arranged between the second surface of the photoelectric conversion unit, and the charge holding unit and the charge voltage conversion unit. (¶20-23: vertical gate of the first gate electrode 34 is formed by burying the inside of the trench formed from the surface 31 B side of the semiconductor substrate 31; fig. 2)

Claims 16 – 17 are rejected for the same reasons as claim 1.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Sony in view of Watanabe in view of Masuda et al. in view of Japanese Patent Publication JP 2011-040926 (hereinafter Mabuchi).
Regarding claim 2, Sony in view of Fan et al. in view of Watanabe disclose all of the aforementioned limitations of claim 1. The combination fails to explicitly disclose further comprising a third light blocking part that covers at least a surface opposite to a surface of the charge holding unit opposing the first light blocking part at a position farther away from the first light blocking part than a device forming surface on which the first transfer transistor is formed.
	In the same field of endeavor, Mabuchi teaches a light shielding section (29) above a region in which a transfer transistor is formed (fig. 3-4). In light of the teaching of Mabuchi, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Mabuchi’s shield configuration in Sony’s system because an artisan of ordinarily skill would recognize that this would result in system with better noise suppression.

	Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sony in view of Watanabe in view of Masuda et al. in view of Examiner’s Official Notice (MPEP § 2144.03).
	Regarding claim 7, Sony in view of Fan et al. in view of Watanabe discloses all the aforementioned limitations of claim 1. Sony also teaches a silicon wafer (¶99). The combination fails to explicitly disclose wherein the photoelectric conversion unit, the charge holding unit, and the first transfer transistor comprise monocrystal silicon. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of a single crystal semiconductor substrate are well known and expected in the art. Thus, at the time the invention was made, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of monocrystal silicon into the disclosure of Sony to arrive at Applicant's claimed invention.

	Regarding claim 13, Sony in view of Fan et al. in view of Watanabe discloses all the aforementioned limitations of claim 1. Sony also teaches a silicon wafer (¶99). The combination fails to explicitly disclose further comprising an alignment mark formed to form a cavity for embedding the first light blocking part in a region of a fourth surface opposite to a third surface that is a surface on a side of the first surface of the photoelectric conversion unit of a semiconductor substrate, excluding the first opening, the alignment mark including a sacrifice film comprising SiGe and the first opening, the sacrifice film being not removed and remaining around a silicon film that clogs the first opening when the sacrifice film is removed by wet etching through a trench that reaches the sacrifice film from a side of the third surface of the semiconductor substrate, the second light blocking part being embedded in the trench. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of a SiGE and alignment marks in films are well known and expected in the art. Thus, at the time the invention was made, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of using SiGe and alignment marks in sacrifice films into the disclosure of Sony to arrive at Applicant's claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 and 11 – 12 of U.S. Patent No. 10,515,988. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10 - 12 of the instant application are broader and fully encompassed by claims 1 – 2 and 11 – 12 of ‘988.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698